Citation Nr: 0310006	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  00-10 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for residuals of a 
concussion. 


REPRESENTATION

Appellant represented by:	Nevada Commission for Veteran 
Affairs


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to April 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of April 2001.  This matter was 
originally on appeal from a September 1999 decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Reno, Nevada.

The Board notes that the issues of entitlement to nonservice-
connected pension benefits with retroactive payments and 
entitlement to an evaluation in excess of 20 percent for 
service-connected degenerative disc disease with history of 
lumbosacral strain are not before the Board as the veteran 
has not perfected an appeal on these issues to the Board.   


FINDINGS OF FACT

1.  There is satisfactory evidence that the veteran sustained 
a head injury during his tour in the Republic of Vietnam, 
which is consistent with the circumstances, conditions, or 
hardships of his service.  

2.  There is no clear and convincing evidence that the head 
injury left no
chronic residuals.   


CONCLUSION OF LAW

Residuals of a concussion were incurred during active 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(d) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Board's April 2001 Remand, the RO issued a 
Statement of the Case in August 2002 on the issues of 
entitlement to nonservice-connected pension benefits with 
retroactive payments and entitlement to an evaluation in 
excess of 20 percent for service-connected degenerative disc 
disease with history of lumbosacral strain.  In 
correspondence dated in August 2002, the RO provided the 
veteran with notice of the Veterans Claim Assistance Act of 
2000 (VCAA).  The VCAA redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002).  The RO advised the veteran of the division of 
responsibilities between VA and the veteran, what the 
evidence must show to establish entitlement to service-
connected compensation benefits, what information or evidence 
was still needed from him, what had been done to help with 
his claim, and what he could do to support his claim.  The RO 
specifically requested that the veteran provide all relevant 
information, including worker's compensation reports, 
treatment records, incident reports, etc., regarding the 
industrial related head injury noted in a July 1994 Social 
Security Administration report.  

The RO also requested and received current treatment records 
from the VA Medical Center in Las Vegas, Nevada.  The Board 
instructed the RO to make every attempt to obtain the 
veteran's complete service medical records and service 
personnel records.  In the February 2003 Supplemental 
Statement of the Case (SSOC), the RO maintained that it made 
several attempts to obtain any additional service medical 
records-although no search efforts were documented in the 
claims file.  There is no indication that the RO made efforts 
to obtain the veteran's service personnel records.  Given the 
outcome of this appeal, the veteran is not prejudiced by the 
RO's actions.  As further instructed by the Board, the 
veteran was afforded a VA examination and medical opinion in 
December 2002.   The RO readjudicated the claim, denied the 
claim, and issued the February 2003 SSOC.  By a letter dated 
in February 2003, the RO provided the veteran with the 
opportunity to make any comment desired within 60 days, 
concerning the SSOC.  Based on the foregoing actions, the 
Board finds that there are no violations of its Remand 
instructions that necessitate a remand of the appeal back to 
the RO for compliance pursuant to Stegall v. West, 11 Vet. 
App. 268 (1998).  

The Board also finds that the requirements under the VCAA 
have been substantially met.  In addition to the notice 
described above, the RO provided the veteran with notice of 
its decision in a September 1999 decision letter and provided 
him with a copy of the April 2000 Statement of the Case and 
February 2003 SSOC, which together have adequately informed 
the veteran of the evidence needed to substantiate his claim.  
The RO has also made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file as 
described above.  The Board notes that the veteran has not 
made the RO or the Board aware of any other evidence relevant 
to his appeal that needs to be obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Moreover, VA has fully discharged its duty to notify 
the veteran of the evidence necessary to substantiate the 
claim and of the responsibility of VA and the veteran for 
obtaining such evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Accordingly, the Board will proceed 
with appellate review.  

According to the December 2002 VA examination report, the 
veteran contends that he sustained a head injury during 
service in July 1970, when he was "blown up, thrown 200 
yards, and [lost] consciousness for several hours."  He 
maintained that the headaches developed immediately following 
the injury.  In the July 2000 Statement of Accredited 
Representation, the service representative related that the 
veteran reported that he was hospitalized at Da Nang for two 
weeks after this incident.  Available service medical records 
note that the veteran complained of severe headaches in July 
1970, but in connection with other complaints such as high 
fever, chills, and anorexia.  The veteran was hospitalized 
for a week.  The discharge diagnoses were resolved viral 
syndrome and tinea pedis.  Service medical records show that 
the veteran complained of headaches, decreased strength, 
nausea, and dizzy spells in October 1970.   His temperature 
was 99.1 and the impression was flu.  In February 1971, in 
addition to complaints of low back pain, the veteran also 
complained of feeling dizzy.  On another occasion, the 
veteran complained of a sore throat and headaches.  In March 
1971, the veteran complained of bilateral eye pain and 
headaches and was referred to optometry.   There is no 
separation examination report of record.  The veteran's DD 
Form 214 shows that the veteran was awarded the Vietnam 
Service Medal and Combat Action Ribbon.  

Although the service medical records are absent any clinical 
records of hospitalization or treatment records for the 
claimed head injury, these records also indicate that the 
veteran's complaints of headaches were not always accompanied 
by 'cold-like' symptoms.  The etiology of the veteran's 
headaches in those instances is not entirely clear.  The 
veteran was awarded the Combat Action Ribbon and available 
service medical records do not clearly and convincingly rebut 
the veteran's contention that he sustained a head injury.  38 
U.S.C.A. § 1154(b) (West 2002).  Therefore, the Board finds 
that there is satisfactory evidence that the veteran 
sustained a head injury during a combat-related incident, as 
this is consistent with the circumstances, conditions, or 
hardships of his service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2002); Collette v. Brown, 82 F.3d 389 
(1996).  

Post-service medical records significant for complaints of 
headaches include private medical records from Dr. L.J. dated 
from July 1990 to June 1994, which note complaints of 
headaches in April 1993.  Partel Medical Center records dated 
from January 1992 to July 1994 note a history of headaches 
and dizziness in April 1993.  An unenhanced and enhanced 
computed tomography of the head was within normal limits.  

Social Security Administrative records contain a July 1994 
evaluation that indicated 
that the veteran reported that he currently had an industrial 
claim related to a head injury he sustained that is in 
dispute.  The Board notes that the veteran did not produce 
any further information on this post-service head injury as 
requested by the RO.  The October 1994 VA examination report 
is significant for the veteran's report that he sustained a 
head injury in October 1992.  He indicated that he fell over 
and hit his head on the concrete floor while sitting in a 
chair.  He indicated that he had loss of memory.  No 
diagnosis was provided.  

For the first time in a March 1996 statement, the veteran 
maintained that he sustained concussions during service.  He 
complained of residual memory loss.  At the hearing before 
the RO in March 1996, the veteran testified that it was 
possible that his memory loss was due to exposure to Agent 
Orange or the result of two concussions he sustained during 
service.  The RO received a statement from the veteran's wife 
in June 1996, in which she indicated that the veteran 
complained of severe headaches that worsened in 1992.  At the 
October 1996 VA examination, the veteran reported that after 
he was thrown from a rocket blast, he woke up with dirt in 
his mouth and ringing in his ears.  He was taken to the naval 
facility in Da Nang where he was hospitalized for two days.  
No diagnosis was provided.  VA treatment records dated from 
April 1989 to February 2003 show that the veteran complained 
of headaches in October 1997 and July 1999.   

The December 2002 VA examination report shows that the 
veteran complained of headaches and high pitches that he 
experienced about once a week.  He described that they were a 
left parietal, shock, throbbing pain that lasted from five 
minutes to twenty-four hours.  They were not accompanied by 
nausea or vomiting, but there was photophobia.  About once 
every six months he suffered from a severe incapacitating 
headache that was prostrating in nature during which he could 
not function.  Those lasted two to three days.  The 
neurological examination was normal.  The examiner provided 
an impression of head trauma and posttraumatic cephalgia.  He 
noted that the electroencephalogram was entirely within 
normal limits and no epileptiform or focal abnormalities were 
recorded.  He indicated that he reviewed the claims folder.  
The examiner opined that the headaches were a direct result 
of the head trauma that was service related and occurred in 
1970.   

The Board notes that the December 2002 examiner's opinion is 
based on a history of head injury provided by the veteran as 
the service medical records do not document a head injury.  A 
bare transcription of lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  In this instance, however, it is 
to be conceded by operation of law that the veteran did 
sustain a head injury in service, so there is competent 
medical evidence linking the veteran's headaches to an 
incident of service.  There are no medical records on a post-
service head injury.  Thus, there is no definitive showing of 
an intervening head injury of such severity so as to 
disassociate the veteran's current complaints of headaches 
from the wartime incident.  Accordingly, in the absence of 
competent unfavorable medical evidence sufficient to meet the 
enhanced standard of 38 U.S.C.A. § 1154(b) (West 2002), it 
must be concluded that the head injury that occurred in 
service did indeed leave chronic residual disability.  


ORDER

Service connection for residuals of a concussion is granted. 



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

